Case 3:21-mj-00085-EMT Document 2 Filed 03/05/21 Page 1 of 4

Page 1 of 4
UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION
UNITED STATES OF AMERICA
Vv. Case No. 3:21mj85/EMT -

ANDREW WILLIAM GRISWOLD

 

INITIAL APPEARANCE FOR DEFENDANT
CHARGED IN ANOTHER DISTRICT

 

The defendant has been advised by the undersigned of the rights enumerated
herein and the following action has been taken:

1. Advised that defendant is before a U.S. Magistrate

2. Advised of the charge or charges B

3. Advised that defendant does not have to make any
statement; that they have a right to consult
with an attorney before making any statement;
that any statement they make could be used
against them; that they will not be called
upon to enter a plea at this hearing

4, Advised of right to hire counsel, or have
counsel appointed if, after inquiry, found
to be financially unable to hire counsel x

5. Defendant waived attendance of counsel for
this hearing and advised that waiver does
not prevent requesting counsel for trial

6. Defendant executed CJA 23 FILED INO 9EN COURT THIS .

” -

CLERK, US. DISTRICT COURT,
‘NORTHERN DISTRICT OF. FL

 
10.

11.

12.

13.

14.

Case 3:21-mj-00085-EMT Document 2 Filed 03/05/21 Page 2 of 4

Federal public defender appointed after
determination defendant unable to hire
counsel (CJA 20)

Advised defendant should obtain
and file CJA 23 if subsequently
decide to request appointment of counsel

Defendant admitted financial ability to employ
counsel/Counsel @ .XL@T&

Defendant found financially unable to
employ counsel

Defendant found to be able to make full
or partial payment for appointed counsel

Federal public defender appointed solely for
the purposes of proceedings in this district

Since indicted, informed that not entitled to a
preliminary hearing

Advised of right to hearing in this district as to identity
(Rule 5(c))

(a) Advised of right to subpoena witnesses
and produce evidence at identity hearing

(b) Advised the consequence after identity
hearing is removal to the charging district
and issuance of warrant

(c) Advised of right to waive identity hearing

(d) Identity hearing waived (AO 121)

Lop re pal ce

Page 2 of 4

 
15.

16.

17,

18.

Case 3:21-mj-00085-EMT Document 2 Filed 03/05/21 Page 3 of 4

{e) Fix date for identity hearing

 

(f) Identity hearing held and defendant
found/not found — to be the persons
named in the charging instrument

(zg) Removal warrant authorized

Defendant advised of right to consider

Rule 20 transfer

Defendant advised of right to reasonable bail

Order Setting Conditions of Release entered
(AO 199A)

Government moved for detention without bail

(a) Government represented ready for detention
hearing immediately

(b) Government requested continuance of
days (up to and including 3 days)

(c) Defendant advised of right of continuance
for up to and including 5 days

(d) Detention hearing scheduled and Temporary
Detention Order entered

(e) Detention hearing conducted
1) Order of detention entered
2) Order Setting Conditions of Release entered

(f) Defendant stipulated to detention pending
review in charging district

Page 3 of 4

 
Case 3:21-mj-00085-EMT Document 2 Filed 03/05/21 Page 4 of 4

Page 4 of 4

(2). Defendant currently under order of
incarceration, negating necessity of
consideration of detention on this
charge(s) at this time

19. As required by Rule 5(f), the United States is ordered to produce all
exculpatory evidence to the defendant pursuant to Brady v. Maryland
and its progeny. Not doing so in a timely manner may result in sanctions,
including exclusion of evidence, adverse jury instructions, dismissal of
charges, and contempt proceedings.

Wits Dye
MILES DAVIS
UNITED STATES MAGISTRATE JUDGE

 

NOTES:

 

 

 

AUSA present at initial appearance: ME hero?

resent at initial appearance:
“Let Cassel: Chis Kotz

Date: This 5 day of March 2021. ed. yf uy
per

 
